DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 2 September 2022 is acknowledged.  Claims 1, 9, 15-17, and 20 have been amended.  Claims 1-20 are pending.  Claims 7, 8, and 13 remain withdrawn from consideration.

Specification
The amendments to the title and the specification were received on 2 September 2022.  These amendments to the title and the specification are acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 3D Memory Device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakotsubo (US Patent 10,892,279, hereinafter Sakotsubo ‘279) in view of Yamazaki et al. (US Patent Application Publication 2019/0006386, hereinafter Yamazaki ‘386), both of record.
With respect to claim 1, Sakotsubo ‘279 teaches (FIG. 12A) a semiconductor device substantially as claimed, comprising:
a channel structure (50, 60, 63, and 64) on a substrate (10) and extending in a first direction perpendicular to a top surface of the substrate (col. 5, ln. 17-36; col. 15, ln. 8-33), the channel structure comprising
a body gate layer (63 and 64) extending in the first direction (col. 15, ln. 8-33);
a charge storage structure (50) surrounding a sidewall of the body gate layer (63 and 64) (col. 15, ln. 8-33); and
a channel layer (60) surrounding a sidewall of the charge storage structure (50) (col. 15, ln. 8-33);
a plurality of gate electrodes (46) on the substrate (10) and spaced apart from one another in the first direction on a sidewall of the channel structure (50, 60, 63, and 64) (col. 20, ln. 7-20); and
a gate insulating layer (44; see FIG. 10) between each of the plurality of gate electrodes (46) and the channel structure (50, 60, 63, and 64) (col. 18, ln. 49-53).
Thus, Sakotsubo ‘279 is shown to teach all the features of the claim with the exception of:
a body gate contact contacting the body gate layer; and
a bit line contact being in electrical contact with the channel layer.
However, Yamazaki ‘386 teaches (combining elements from FIGs. 1, 4, and 5) a body gate contact (714; see FIG. 1) contacting the body gate layer (712); and a bit line contact (714 connected to conductor 705 along right-hand side of device shown in FIG. 5) being in electrical contact with the channel layer (704; see FIG. 1) ([0132-0133, 0143, 0322]) to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area ([0009-0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sakotsubo ‘279 further comprising a body gate contact contacting the body gate layer; and a bit line contact being in electrical contact with the channel layer as taught by Yamazaki ‘386 to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area.

With respect to claim 2, Sakotsubo ‘279 teaches wherein the charge storage structure (50) is between the body gate layer (63 and 64) and the channel layer (60), and the charge storage structure is in contact with an inner wall of the channel layer (col. 15, ln. 8-33).
With respect to claim 3, Sakotsubo ‘279 teaches wherein the channel layer (60) is on an inner wall of a channel hole (hole housing the channel structure) penetrating the plurality of gate electrodes (46) and extending in the first direction, the charge storage structure (50) is conformally along the inner wall of the channel hole on the channel layer, and the body gate layer (63 and 64) fills in the channel hole on the charge storage structure (col. 15, ln. 8-33).
With respect to claim 4, Sakotsubo ‘279 teaches wherein the charge storage structure (50) comprises: a blocking dielectric layer (52) on the sidewall of the body gate layer (63 and 64), a charge storage layer (54) on the blocking dielectric layer, and a tunneling dielectric layer (56) on the charge storage layer and contacting the channel layer (60) (col. 12, ln. 48-53).
With respect to claim 5, Sakotsubo ‘279 teaches wherein the channel layer (60) includes a bottom portion in contact with the top surface of the substrate (10), and an entirety of a bottom surface of the charge storage structure (50) is covered by the channel layer so that the bottom surface of the charge storage structure is not in contact with the substrate (col. 15, ln. 8-33).
With respect to claim 6, Sakotsubo ‘279 teaches further comprising a plurality of insulating layers (32), each between two adjacent gate electrodes of the plurality of gate electrodes (46), wherein the gate insulating layer covers top and bottom surfaces of each of the plurality of gate electrodes, and the plurality of insulating layers contact the sidewall of the channel structure (50, 60, 63, and 64) (col. 7, ln. 30-55).

With respect to claims 9-11, 17, and 18, Sakotsubo ‘279 and Yamazaki ‘386 teach the devices as described in claims 1 and 16 above, but primary reference Sakotsubo ‘279 does not explicitly teach the additional limitations further comprising: 
a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes, the bit line pad on the channel layer, 
wherein an inner wall of the bit line pad defines an opening; 
the bit line contact connected to the bit line pad; and the body gate contact penetrating the opening and connected to the body gate layer (claim 9); 
wherein the opening vertically overlaps the body gate layer in a plan view, and the inner wall of the bit line pad surrounds the body gate layer (claim 10);  further comprising: 
a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate; and 
a body gate line connected to the body gate contact, the body gate line extending in the second direction (claims 11 and 18); and further comprising: 
a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer, 
wherein an inner wall of the bit line pad defines an opening; the bit line contact connected to the bit line pad; and the body gate contact penetrating the opening and connected to the body gate layer (claim 17).
However, Yamazaki ‘386 teaches (combining elements from FIGs. 1, 4, and 5) a bit line pad (705; see FIGs. 1 and 5) at a level higher than an uppermost gate electrode of a plurality of gate electrodes (702; see FIG. 1) and on a channel layer (704; see FIG. 1), wherein an inner wall of the bit line pad defines an opening (opening between bit line pads 705); a bit line contact (714; see FIG. 5) connected to the bit line pad; and a body gate contact (714; see FIG. 1) penetrating the opening and connected to a body gate layer (712); 
wherein the opening vertically overlaps the body gate layer in a plan view, and the inner wall of the bit line pad surrounds the body gate layer; and further comprising: 
a bit line (715; see FIG. 5) connected to the bit line contact and extending in a second direction (see FIG. 4) parallel to a top surface of a substrate (720); and 
a body gate line (715; see FIG. 1) connected to the body gate contact, the body gate line extending in the second direction ([0132-0133, 0143]) to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area ([0009-0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sakotsubo ‘279 and Yamazaki ‘386 further comprising: a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes, the bit line pad on the channel layer, wherein an inner wall of the bit line pad defines an opening; the bit line contact connected to the bit line pad; and the body gate contact penetrating the opening and connected to the body gate layer; 
wherein the opening vertically overlaps the body gate layer in a plan view, and the inner wall of the bit line pad surrounds the body gate layer; further comprising: a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate; and a body gate line connected to the body gate contact, the body gate line extending in the second direction; and further comprising: 
a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer, wherein an inner wall of the bit line pad defines an opening; the bit line contact connected to the bit line pad; and 
the body gate contact penetrating the opening and connected to the body gate layer as taught by Yamazaki ‘386 to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area.

With respect to claim 12, Sakotsubo ‘279 teaches wherein a top surface of the body gate layer (63 and 64) is at a same level as a top surface of the channel layer (60) (col. 15, ln. 8-33).
With respect to claim 14, Sakotsubo ‘279 teaches further comprising: a conductive barrier layer (“metallic barrier layer”) between the body gate layer (63 and 64) and the charge storage structure (50) (col. 14, ln. 4-46).

With respect to claim 15, Sakotsubo ‘279 teaches (FIG. 12A) a semiconductor device substantially as claimed, comprising:
a plurality of gate electrodes (46) on a substrate (10) and spaced apart from one another in a first direction perpendicular to a top surface of the substrate (col. 5, ln. 17-36; col. 20, ln. 7-20);
a channel structure (50, 60, 63, and 64) in a channel hole (hole housing the channel structure) penetrating the plurality of gate electrodes (46) and extending in the first direction (col. 15, ln. 8-33), the channel structure comprising
a body gate layer (63 and 64) extending in the first direction (col. 15, ln. 8-33);
a channel layer (60) on an inner wall of the channel hole (hole housing the channel structure) (col. 15, ln. 8-33); and
a charge storage (50) structure on the channel layer (60) on the inner wall of the channel hole (col. 15, ln. 8-33); and
a gate insulating layer (44; see FIG. 10) between each of the plurality of gate electrodes (46) and the channel layer (60), and the gate insulating layer covering a top surface and a bottom surface of each of the plurality of gate electrodes (col. 18, ln. 49-53),
wherein the channel layer (60) is between each of the plurality of gate electrodes (46) and the charge storage structure (50) (col. 15, ln. 8-33).
Thus, Sakotsubo ‘279 is shown to teach all the features of the claim with the exception of:
a body gate contact contacting the body gate layer; and
a bit line contact being in electrical contact with the channel layer.
However, Yamazaki ‘386 teaches (combining elements from FIGs. 1, 4, and 5) a body gate contact (714; see FIG. 1) contacting the body gate layer (712); and a bit line contact (714 connected to conductor 705 along right-hand side of device shown in FIG. 5) being in electrical contact with the channel layer (704; see FIG. 1) ([0132-0133, 0143, 0322]) to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area ([0009-0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sakotsubo ‘279 further comprising a body gate contact contacting the body gate layer; and a bit line contact being in electrical contact with the channel layer as taught by Yamazaki ‘386 to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area.

With respect to claim 16, Sakotsubo ‘279 teaches wherein the body gate layer (63 and 64) filling an inside of the channel hole (hole housing the channel structure) on the charge storage structure (50) (col. 15, ln. 8-33).
With respect to claim 19, Sakotsubo ‘279 teaches wherein the charge storage structure (50) is between the body gate layer (63 and 64) and the channel layer (60), the channel layer includes a bottom portion in contact with the top surface of the substrate (10), and an entirety of a bottom surface of the charge storage structure is covered by the channel layer, so that the bottom surface of the charge storage structure is not in contact with the substrate (col. 15, ln. 8-33).

With respect to claim 20, Sakotsubo ‘279 teaches (FIG. 12A) a semiconductor device substantially as claimed, comprising:
a channel structure (50, 60, 63, and 64) on a substrate (10) and extending in a first direction perpendicular to a top surface of the substrate (col. 5, ln. 17-36; col. 15, ln. 8-33); the channel structure comprising
a body gate layer (63 and 64) extending in the first direction (col. 15, ln. 8-33);
a charge storage structure (50) surrounding a sidewall of the body gate layer (63 and 64) (col. 15, ln. 8-33); and
a channel layer (60) surrounding a sidewall of the charge storage structure (50) (col. 15, ln. 8-33);
a plurality of gate electrodes (46) on the substrate (10) and spaced apart from one another in the first direction on a sidewall of the channel structure (50, 60, 63, and 64) (col. 20, ln. 7-20); and
a gate insulating layer (44; see FIG. 10) between each of the plurality of gate electrodes (46) and the channel structure (50, 60, 63, and 64) (col. 18, ln. 49-53).
Thus, Sakotsubo ‘279 is shown to teach all the features of the claim with the exception of:
a body gate contact contacting the body gate layer;
a bit line pad formed at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer;
a bit line contact connected to the bit line pad; and
a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate.
However, Yamazaki ‘386 teaches (combining elements from FIGs. 1, 4, and 5) a body gate contact (714; see FIG. 1) contacting the body gate layer (712); a bit line pad (705; see FIGs. 1 and 5) formed at a level higher than an uppermost gate electrode of a plurality of gate electrodes (702; see FIG. 1) and on a channel layer (704; see FIG. 1); a bit line contact (714 connected to conductor 705 along right-hand side of device shown in FIG. 5) connected to the bit line pad; and a bit line (715; see FIG. 5) connected to the bit line contact and extending in a second direction (see FIG. 4) parallel to a top surface of a substrate (720) ([0132-0133, 0143, 0322]) to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area ([0009-0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sakotsubo ‘279 further comprising a body gate contact contacting the body gate layer; a bit line pad formed at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer; a bit line contact connected to the bit line pad; and a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate as taught by Yamazaki ‘386 to form and access a stacked, three-dimensional memory array in which the formation of trap centers is suppressed and with a large storage capacity per unit area.

Response to Arguments
Applicant’s amendments to the specification are sufficient to overcome the objection to the drawings made in the non-final rejection filed 9 June 2022.  The objection to the drawings has been withdrawn.
Applicant’s amendments to the title fail to overcome the objection to the title made in the non-final rejection filed 9 June 2022.  The title of the invention must be indicative of the invention to which the claims are directed.  See MPEP 606.01.  The claims are not directed to methods of operating semiconductor devices as indicated in the title as amended.  The objection to the title is maintained as above set forth.
Applicant’s arguments with respect to amended claim(s) 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826